UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

MAY 18 2001

Dear

Your e-mail to Secretary Rod Paige has been forwarded to the Office of Special Education
Programs (OSEP) for response. In your e-mail you request assistance for the placement of your
child in a private school.
Part B of the Individuals with Disabilities Education Act (Part B) is a Federal program
administered by OSEP. A copy of the Part B regulations is enclosed for your review. Part B
authorizes the Federal government to provide funds to States, and through States to local school
districts, to help meet the unique educational needs of eligible children with one or more of the
specified disabilities. Also enclosed is OSEP Memorandum 00-14, which discusses the
obligations of public agencies to children with disabilities placed by their parents in private
schools.
Parents often contact OSEP for information about funding sources to pay for placement of their
child with a disability in a private school. We are not aware of a Federal program that provides
funds directly to parents to pay the costs of educating their child in a private school. You may
wish to explore the possibility of obtaining financial assistance for placing your child in a private
school from State, local and/or private sources. If you, as a parent, feel that a private placement
is the most appropriate educational placement for your child, you may also find the following
information about the Part B program helpful.
Part B requires States and local school districts to make a flee appropriate public education
(FAPE) available to all children who are eligible to receive services under Part B. To receive
services under Part B, a child must be evaluated to determine whether the child is eligible for
services under Part B. The initial evaluation must be a full and individual evaluation, which
assesses all areas related to the suspected disability and uses a variety of assessment tools and
strategies. If your child qualifies for services under Part B, the school district must offer to
conduct a meeting to develop an individualized education program (IEP) for your child.
Under Part B, your child's educational placement must be based upon your child's IEP. When
the local school district conducts an IEP meeting, you, as a parent, are a member of the IEP team
and must be invited to participate. Parents play a key role, along with school personnel in: (1)
developing, reviewing or, if necessary, revising a child's IEP; (2) determining the nature and
extent of the child's special education and related service needs; and (3) the placement decision.

400 MARYLAND AVE S W WASHINGTON, D.C. 20202

Our mission is to ensure equal access to education and to promote educa tional excellence throughout the Nation.

Page 2 -

Through the IEP process, you can discuss with school officials different approaches that would
appropriately meet your child's unique needs. This would include discussing the provision of
needed services in a private school, if the local school district is unable to provide the needed
services in the public school setting.
If the public school does not provide FAPE to your child in a timely manner and, you, as a result,
enroll your child in a private school, a court or hearing officer may require the public agency to
reimburse you. That reimbursement may be reduced or denied if: (1) you did not inform the IEP
team at the most recent IEP meeting that you were rejecting the proposed placement, stating your
concerns and intentions to enroll your child in private school at public expense; OR (2) you did
not give written notice to the public school I0 business days, including any holidays that occur
on a business day, prior to the removal of your child, stating that you were rejecting the proposed
placement and stating your concerns and intent to enroll your child in a private school at public
expense.
In addition, the cost of reimbursement may be reduced or denied if, prior to your removal of the
child, you were informed by the public agency of its intent to evaluate your child and you made
your child unavailable for evaluation OR upon a judicial finding of unreasonableness with
respect to actions taken by you.
If you and the local school district staff cannot agree on the content of the IEP, you can ask for a
due process hearing and an impartial hearing officer can make an independent decision in order
to resolve any disagreements. A mediation process must be made available to you when a due
process hearing is requested. You also have the option of filing a complaint with the State if you
and the local school district staffcannot agree on the content of the IEP. The Part B complaint
procedures are described at 34 CFR w167
300.662. Two memoranda issued by OSEP that
contain additional information about the mediation and complaints processes are enclosed for
your information.
Under Part B, your child's education must be in the least restrictive environment in which your
child's IEP can be implemented. The least restrictive environment provisions contained in Part B
require that all eligible children, regardless of the nature or severity of their disabilities, be
educated to the maximum extent appropriate with children who are not disabled, and that special
classes, separate schooling, or other removal of children with disabilities from the regular
educational environment occurs only when the nature or severity of the disability is such that
education in regular classes with the use of supplementary aids and services cannot be achieved
satisfactorily. An explanation of the extent, if any, to which the child will not participate with
nondisabled children in the regular class and other activities consistent with Part B must be
included in your child's IEP. If the local school district is unable to provide the needed services
to your child in the public school setting, the agency can place your child in a program operated
by another public agency or in a private school or facility, at public expense.

Page 3 -

If you have any questions about how the requirements of Part B are implemented in South
Carolina, you may contact the State Educational Agency at the address and telephone number
below:
Susan Durant, Director
State Department of Education
Office of Exceptional Children
1429 Senate Street, Room 808
Columbia, SC 29201
(803) 734-8806
E-mail: sdurant@sde.state.sc.us

Some parents unilaterally place their children in a private school or facility. If a public agency
makes FAPE available to a child and the parents elect to unilaterally place the child in a private
school or facility, Part B does not require the public agency to pay for the cost of the child's
education, including special education and related services, under those circumstances. Although
the public agency is required by the provisions of 34 CFR w167
to provide some
services to children who are unilaterally placed in private schools by their parents, no child
placed unilaterally in a private school or facility by his or her parents has the right to receive all
or some of the special education and related services that the child would receive if enrolled in a
public school.
The provisions regarding services for parentally-placed private school children with disabilities
are found at 34 CFR w167
I hope this information is helpful. If you need further assistance, please feel free to contact
Debra Jennings of my staff at (202) 205-5250.

Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
Enclosures
cc: Susan Durant, Director, SCSDE

